3Jn tbc Wnitcb ~tatcn QI:ourt of jfcbcral QI:Iaitnn
                                          No. l 9-l 990C

                                      (Filed: March 3, 2020)

                                    (NOT TO BE PUBLISHED)

                                              )
 ALBERT GEORGE MUCKLE,                        )
                                              )
                       Plaintiff,             )
                                              )
        v.                                    )
                                              )
 UNITED STATES,                               )
                                              )
       Defendant.                             )
_____________                                 )


       Albert George Muckle,pro se, Prince Albert, Saskatchewan, Canada.

        Margaret Joy Jantzen, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, Washington, D,C. With her were Joseph H. Hunt, Assistant
Attorney General, Civil Division, and Robert E. Kirschman, Jr., Director, and Allison Kidd-
Miller, Assistant Director, Commercial Litigation Branch, Civil Division, United States
Department of Justice, Washington, D.C.


                                     OPINION AND ORDER

LETTOW, Senior Judge.

        Pending before the court is the United States' motion to dismiss the complaint filed by
plaintiff, Albe1i Muckle, pursuant to Rule 12(b)(l) of the Rules of the Court of Federal Claims
("RCFC"). See Def.'s Mot. to Dismiss, ECF No. 7 ("Def. 's Mot."). Mr. Muckle alleges in his
complaint that he has designed unique propulsion and defense systems and requests that the comi
order various United States government departments to meet with him to discuss his designs.
See Comp!. at 2-3, 6, ECF No. I. The govermnent counters that the court lacks jurisdiction to
consider Mr. Muckle' s claims. Def.' s Mot. at 1.

       Mr. Muckle has failed to establish this court's subject-matter jurisdiction by a
preponderance of the evidence. Therefore, the government's motion to dismiss is GRANTED
and the case shall be DISMISSED.
                                              BACKGROUND

        Mr. Muckle, an "[ a]boriginal Ojibw[e] Canadian" and "dual citizen[]" of Canada and the
United States, is cunently an inmate in the Canadian prison system. Comp!. at 1. In his
complaint, Mr. Muckle alleges that he has developed a number of technological systems,
"rang[ing] from [an] Earth Defen[se] System (EDS-Xl), [an] Energy based system that could
replace [the] use of solar panels on rovers and Mars colony, and [the] replacement of
conventional Rocket[] ([pro ]pulsion system[ s])." Comp!. at 1 (capitalization in original). He
claims that he should be afforded the opportunity to discuss these inventions with the United
States Department of Defense ("DOD"), National Aeronautics and Space Administration
("NASA"), the Pentagon, and the United States Senate Committee on Armed Services, see
Comp!. at 3, particularly because the "Canadian prison system is based on rehabilitation and
[they] are legally obligated to encourage and accommodate inmate ow[n Jed business[ es] and
enterprises," Comp!. at 1. In exchange for the rights to use his inventions, Mr. Muckle seeks
$500,000,000,000. See Comp!. at 2.

                                     STANDARDS FOR DECISION

        The jurisdiction of the United States Court of Federal Claims is governed by statute.
 Terran ex rel. Terran v. Secretary of Health and Human Servs., 195 F.3d 1302, 1309 (Fed. Cir.
 1999). The Tucker Act provides the court with jurisdiction over "any claim against the United
States founded either upon the Constitution, or any Act of Congress or any regulation of an
executive department, or upon any express or implied contract with the United States, or for
liquated or unliquidated damages in cases not sounding in tort." 28 U.S.C. § 1491(a)(l). To
invoke this court's Tucker Act jurisdiction, "a plaintiff must identify a separate source of
substantive law that creates the right to money damages." Fisher v. United States, 402 F.3d
1167, 1172 (Fed. Cir. 2005) (en bane in relevant part) (citing United States v. Mitchell, 463 U.S.
206, 216 (1983); United States v. Testan, 424 U.S. 392, 398 (1976)). If a plaintiff fails to do so,
this court "should [dismiss] for lack of subject matter jurisdiction." Jan's Helicopter Serv., Inc.
v. Federal Aviation Adm in., 525 F.3d 1299, 1308 (Fed. Cir. 2008) (quoting Greenlee Cty. v.
United States, 487 F.3d 871, 876 (Fed. Cir. 2007)). As plaintiff, Mr. Muckle must establish
jurisdiction by a preponderance of the evidence. Trusted Integration, Inc. v. United States, 659
F.3d 1159, 1163 (Fed. Cir.2011) (citing Reynolds v. Army & Air Force Exch. Serv., 846 F.2d
746, 748 (Fed. Cir. 1988)). 1 "If a court lacks jurisdiction to decide the merits of a case, dismissal
is required as a matter of law." Gray v. United States, 69 Fed. Cl. 95, 98 (2005) (citing Ex parte
McCardle, 74 U.S. (7 Wall.) 506, 514 (1868); Thoen v. United States, 765 F.2d 1110, 1116 (Fed.
Cir. 1985)); see also RCFC 12(h)(3) ("If the coutt determines at any time that it lacks subject-
matter jurisdiction, the court must dismiss the action.").


        1
         A coutt may "grant the pro se litigant leeway on procedural matters, such as pleading
requirements." McZeal v. Sprint Nextel Corp., 501 F.3d 1354, 1356 (Fed. Cir. 2007) (citing
Hughes v. Rowe, 449 U.S. 5, 9 (1980) ("An umepresented litigant should not be punished for his
failure to recognize subtle factual or legal deficiencies in his claims.")). But this leniency cannot
extend to lessening jurisdictional requirements. See Kelley v. Secretary, United States Dep 't of
Labor, 812 F.2d 1378, 1380 (Fed. Cir. 1987) ("[A] coutt may not ... take a liberal view of ...
jurisdictional requirement[s] and set a different rule for prose litigants only.").


                                                  2
                                                  ANALYSIS

        In its motion to dismiss, the government argues that plaintiff has not met his burden of
establishing this court's jurisdiction, in that the "complaint fails to allege a non-frivolous takings
claim, fails to identify any specific money-mandating statute or regulation as a source of a
substantive right to money damages, and fails to allege the existence of any express or implied-
in-fact contract with the United States." Def.'s Mot. at 2. The government is correct.

       Under the rules of this court, plaintiffs complaint must contain "a short and plain
statement of the grounds for the court's jurisdiction." Ruther v. United States, No. 18-111 0C,
2018 WL 5095451, at *3 (Fed. Cl. Oct. 17, 2018) (quoting RCFC 8(a)), ajf'd, No. 2019-1230
(Fed. Cir. May 1, 2019) (per curiam). Plaintiffs complaint does not contain such a statement.
Mr. Muckle does not cite any federal statute, regulation, or money-mandating constitutional
provision that could provide this court with jurisdiction. See Comp!. at 1-3, 6.

         While Mr. Muckle cites the United States' "need for such a contract," Comp!. at 6, his
complaint indicates that he would like to discuss with defendant only a potential contract. The
mere desire to contract with the United States, without further allegations, does not fall within
this court's Tucker Act jurisdiction. See 28 U.S.C. § 1491(a)(l) (authorizing the court to
exercise jurisdiction over express or implied contracts, among other things). Even taking Mr.
Muckle's allegations as true, i.e, that certain United States entities are seeking to develop
technologies similar to those Mr. Muckle claims to have designed, this court cannot provide the
sort of injunctive relief sought from plaintiff, viz., to "allow [plaintiff] the opportunity to speak to
DOD, N[ASA], and [other officials]," Comp!. at 3, about purchasing the rights to his designs. In
relevant part, the Tucker Act focuses on the rendition of money judgments in suits brought for
that relief against the United States," United States v. Sherwood, 312 U.S. 584, 588 (1941), not
injunctive relief. Mr. Muckle has therefore failed to allege any grounds for this court to exercise
jurisdiction.

                                               CONCLUSION

        For the reasons stated, the government's motion to dismiss Mr. Muckle's complaint is
GRANTED. The comt lacks subject-matter jurisdiction to hear Mr. Muckle's claims, and
therefore Mr. Muckle's complaint is DISMISSED without prejudice. The clerk is directed to
enter judgment accordingly.

        No costs.

        It is so ORDERED.



                                                        Charles F. Lettow
                                                        Senior Judge




                                                   3